 Dit(CISIONS OF NATIONAL LABOR R ATIONS BOARI)Southern California Edison Company and LocalUnion No. 47, International Brotherhood of Electri-cal Workers, AFL-CIO. Cases 21 CA-16640 and21 -CA- 16653July 10, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MI MBI RS JENKINSANt) MURPHYOn December 19, 1978, Administrative Law JudgeEarldean V. S. Robbins issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel and the Charing Party filed answering briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board had delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge, asmodified below, and to adopt her recommended Or-der, as modified herein.The Administrative Law Judge found, and weagree, that the Union did not waive its right to honorpicket lines of other unions.2The Employer couldnot, therefore, rely upon the contract to prohibit unitemployees from refusing to cross such picket lines.However, she failed to distinguish between the twotypes of picket line situations involved here. Wherethe employee engages in a total work stoppage, aswhen he refuses to cross a picket line at his own placeof employment, the employer may treat the employeeas a striker and replace him without having to dem-onstrate a business necessity for so doing.3 Where,however, an employee engages in a partial refusal towork by refusing to cross the picket line of one of theemployer's customers, the Redwing Carrier,4doctrineapplies, and the employer must prove that it was nec-essary to replace the employee to preserve the effi-cient operation of its business.In April 1978 Respondent was anticipating a strikeof its employees represented by the Utility WorkersUnion of America (UWUA). In response to this situ-i The Administrative Law Judge erroneously granted the General Coun-sel's request for a remedial interest rate of 9 percent on the backpay. Accord-ing to Board law, the interest on backpay is computed in the manner pre-scribed in Florida Seel Corporation, 231 NLRB 651 (1977).2 See Gary-Hobart Water Corporation, 210 NLRB 742 (1974).See Newberry Energy Corporation, Industrial Division, 227 NLRB 436(1976).Redwing Carriers, Inc. and Rockana Carriers Inc. 137 NLRB 1545(1962).ation, its manager of industrial relations sent a letterto the Union's business manager, Kelly, indicatingthe union-represented employees who refused to crossUWUA lines would be in violation of the no-strikeprovision of the contract and that not only replace-ment but also disciplinary action could result. OnMay 4 Respondent distributed cards to its supervisorswith similar statements; some supervisors read thisinformation to union-represented employees who in-dicated they would respect the UWUA lines.The Administrative Law Judge found the Employ-er's letter of April 28 to Kelly and the cards it gave toits supervisors to be violations of Section 8(a)( 1) un-der the Redwing Carriers business justification test.She found specifically that Respondent violated Sec-tion 8(a)( I) because it did not qualify or limit its as-serted right to discipline employees to situationswhere discipline was necessary to preserve the effi-cient operation of its business, but instead based itsright to discipline on the no-strike clause of the con-tract. However, those statements referring to the Em-ployer's right to hire replacements were made in thecontext of the UWUA strike at Respondent's place ofbusiness, which would have involved a total strikesituation, and an employer faced with a total strikecan replace strikers without showing business justifi-cation. Thus, the Administrative Law Judge's findingis erroneous. Rather, we find the violation becauseRespondent threatened employees with discipline forengaging in protected concerted activity, i.e., alleg-edly violating a no-strike clause which, as the Admin-istrative Law Judge found, did not prohibit a sympa-thy strike or the honoring of another union's picketline.Distinct from the above situation is that involvingemployee Gary Blum's suspension for his refusal tocross a picket line set up by the International Associ-ation of Machinists and Aerospace Workers at theFreightliner Corporation, Respondent's customer.Blum's duties require that he perform services atvarying locations, usually moving from one customerto another and often remaining at a customer's placeof business for only a brief period of time. On May 4Blum was scheduled to perform two nonemergencytasks at Freightliner. Both tasks could have beencompleted in less than a day, and Blum was notscheduled to return to Freightliner after he had fin-ished them. Blum told his supervisor, Evenson, thathe did not want to cross the picket line and suppliedthe name of another qualified employee, Tanner, whowas willing to and who later did cross the line to dothe work. Evenson, unwilling to give Blum time toobtain advice from the Union, told Blum that hewanted his decision immediately so he could arrangefor a replacement if necessary. When Blum repliedthat he did not want to cross the picket line, Evenson243 NLRB No. 62372 SO()ItIHERN (Al.IFORNIA E)DISO(N .().told him there was no work fr him and that he couldleave for the day. Here, the Redwing Carriers princi-ple applies to Blum's partial refusal to work. i.e..Blum was willing to do all other jobs or assignedwork except the Freightliner job.The Administrative Law Judge found that the Em-ployer had probably met its burden of establishing abusiness justification in sending Blum home on May4, but that it had not offered sufficient proof for fail-ing to schedule him for work on May 5 and for sus-pending him from May 8 through May 12, therebyviolating Section 8(a)(1) and (3).5Under Redwing Carriers an employer may replaceemployees who engage in a partial work stoppage solong as it acts only to preserve the efficient operationof its business, for in that way the employer's rightsare properly balanced with the Section 7 rights of theemployees. In determining whether an employer haspresented a sufficient business justification for replac-ing an employee who engages in a partial work stop-page, it is necessary for the employer to show morethan that someone else may have had to be trans-ferred or reassigned to do the work.6And an em-ployer may not merely equate the employee's refusalto cross the picket line with an act of insubordina-tion.7Here, the disciplinary letter Blum received con-firming his supension did not indicate that he wasbeing disciplined because of economic necessity, butrather because it had been necessary to locate andreschedule another testman to do his work and be-cause he had been insubordinate. (It also called hisattention to the no-strike provision of the contract.implying that he had violated it as well.) Likewise,Evenson's actions at the time of the incident indicatethat he interpreted Blum's refusal as insubordination.In sum, we find that Respondent did not presentevidence of a sufficient business justification for re-placing Blum. It in fact had and used a replacementfor him at no obvious inconvenience to it. We there-fore agree with the Administrative Law Judge thatRespondent violated Section 8(a)(l) and (3) by refus-ing to schedule Blum for work and by suspendinghim. However, we find the violation occurred on May4, when Blum was sent home, because the replace-ment, Tanner, was in fact available and did work onMay 4, and not just on May 5 and May 8 through 12as the Administrative Law Judge found.sThe Administrative Law Judge, in considering Blum's suspension. erro-neously relied on Keller-Crescent Compansr, 217 NLRB 685 (19751. whichdeals with the issue of waiver of the employee's statutory right to honorpicket lines and not with a partial withholding of labor as is involved here."Overnie Transportation Company, 154 NLRB 1271 (1965), and 212NLRB 515 (1974).Overniie Transportation Conpany, 154 NLRB at 1275AMINDEID CON('I.SIONS ()1. [.\\Upon the basis of the foregoing findings of fact andthe entire record, we modiF the Administrative LawJudge's 'onclusion of Law 4 as follows:"4. B refusing to schedule Gary R. Blum for workon the afternoon of May 4. 1978. and all of May 5,1978, and suspending him from May 8, 1978. throughMav 12. 1978, because he refused to cross a picketline established by IAM District Lodge No. 120 toperform assigned work at the premises of one of Re-spondent's customers. Respondent has engaged in un-fiir labor practices in violation of Section (a)( ) and(3) of the Act."()R)lRPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative I.aw Judge, as modified be-low, and hereby orders that Respondent. SouthernCalifornia Edison Company. Ontario. ('alifornia, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:I. Substitute the following for paragraph 2(a):"(a) Expunge from its records any reference to therefusal to schedule Gary R. Blum for work on theafternoon of May 4, 1978, and all of May 5, 1978. andany references to his suspension for his refusal tocross the picket line at reightliner C(orporation."2. Substitute the attached notice for that of theAdministrative l[aw Judge.APPEN )I XNoii( 1- To EMPLoYIlSPos tii) BY ORDR ()1- IHI:NAIIONAI. LABOR RELAIIONS BOARI)An Agency of the United States GovernmentAfter a hearing at which all parties had the opportu-nity to present their evidence, the National I.abor Re-lations Board has found that we violated the NationalLabor Relations Act, as amended, and has ordered usto post this notice. We intend to carry out the order ofthe Board.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain as a group through a representa-tive of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any and all of these things.373 DIEF(ISIONS OF' NAIIONAL LABOR RELATIONS BOARD)WI WILL. NOI do anything that interferes with,restrains, or coerces you with respect to thoserights. More specifically,Wt WI.L. No(l suspend or otherwise discrimi-nate against or discipline employees becausethey engage in their statutory right to refuse tocross picket lines established by unions otherthan their collective-bargaining representative.Wt WILL NOt threaten employees with disci-plinary action or other reprisals if they engage intheir statutory right to refuse to cross picket linesestablished by unions other than their collective-bargaining representative.WE wt.l. Nl in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE, wIl.L expunge from our records any refer-ence to our suspending Gary R. Blum or refusingto schedule him for work because he refused tocross a picket line established by IAM DistrictLodge No. 120 at the premises of FreightlinerCorporation, and wEA. wil.L. make him whole forany loss of earnings he may have suffered, plusinterest, as a result of our discrimination againsthim.SO)UTIHERN CAI.IFORNIA EDISON COMPANYDECISIONSIATEMENT OF fTIE CASEEARIDEAN V. S. ROBBINS, Administrative Law Judge:The hearing in these matters was held before me in LosAngeles. California, on October !7, 1978. The parties en-tered into a stipulation of facts and stipulated that suchfacts, along with the exhibits attached thereto and the for-mal documents herein, would constitute the entire record inthis matter. The charge in Case 21-CA-16640 was filed byLocal Union No. 47, International Brotherhood of Electri-cal Workers, AFL-CIO, herein called the Union, on May 8,1978, and served on Southern California Edison Company,herein called Respondent, on May 9, 1978. The charge inCase 21-CA- 16653 was filed by the Union and served onRespondent on May 11, 1978. An order consolidating casesand a consolidated complaint which alleges violations ofSection 8(a)(1) and (3) of the National Labor Relations Act.as amended, issued on July 13, 1978. The principal issueherein is whether the collective-bargaining agreement be-tween Respondent and the Union prohibits an employeerefusal to cross a lawful picket line established by anotherlabor organization at Respondent's premises or at those of acustomer of Respondent.Upon the entire record, and after due consideration ofbriefs filed by the parties, I make the following:FINI)IN(S 01F IA( I1. JURISl)I( II(ONRespondent, a California corporation with a number offacilities located within the States of' California and Ne-vada, is engaged in business as a public utility, transmittingand selling electricity to private, commercial, and industrialusers located within the State of California. Respondent inthe course and conduct of its business operations, annuallyderives gross revenues in excess of $250,000 and annuallypurchases and receives goods and products valued in excessof $50,000 which originate outside the State of Calif'ornia.The complaint alleges. Respondent admits, and I findthat Respondent is now, and has been at all times materialherein, an employer engaged in commerce and in a businessaffecting commerce within the meaning of Section 2(6) and(7) of the Act.I1. L.ABOR OR(;ANIZAIIONThe complaint alleges, Respondent admits, and I findthat the Union is now, and has been at all times materialherein, a labor organization within the meaning ofI Section2(5) of the Act.I. l AII.l-(iLI) I:NFAIR L.ABO(R PRA(Ii( SA. IntroductionRespondent provides electrical service to a 50,000-square-mile area which included 800 cities and communi-ties with a total population of nearly 8 million people and271,384 commercial and industrial establishments as ofMay 1978. Respondent has a total of 13,318 employees, ofwhom 6,754 are represented by three labor organizations.The Union represents 5,466 of Respondent's employees.Local Union No. 246, Utility Workers Union of America,AFL CIO. herein called UWUA. represents 1,265 employ-ees, and Local Union No. 88, International Union of Team-sters, Chauffeurs. Warehousemen and Helpers of America,herein called the Teamsters, represents 23 of Respondent'semployees.Respondent has had successive collective-bargainingagreements with the Union since 1945, with UWUA since1947, and with the Teamsters since 1973. These employeeshave engaged in strikes on only two occasions a strike in1953 by the Union and the strike involved herein byUWUA.B. Collective-Bargaining History, Grievance History, andPractices of the Parties as to the Honoring of StrangerPicket LinesThe first contract between the Union and Respondentwas entered into in 1945. That agreement provided, interalia:ARII('l.F IRE(COGNI rONB. The Company agrees to recognize the rights ofemployees as set forth in Section 7 of the National374 SOUITHERN (AlLIFORNIA [)ISON (O.Labor Relations Act to "self-organization to foirm.join or assist lahor organizations. to bargain collec-tively through representatives of their own choosingand to engage in concerted activities for the purposesof collective bargaining or other mutual aid or protec-tion."ARt t FI 1- I1(()N IN 'I ()tI' SOf RIt 1( ) t ill I't i I(B. Neither the Union nor its officers or agents whilethis contract is in effect, shall call or engage in, sanc-tion or assist in a strike against or any slow-down orstoppage, in w hole or in part. of the work or operationsof the Company, and while this agreement is in effectthe Company shall not cause or permit any lockout ofemployees.During the 1947 negotiations the Union proposed thatarticle II, section B. be changed to read:B. Employees covered by this agreement shall notbe required to pass picket lines in the performance oftheir duties. (New)During the course of negotiations on this item. the Unionexplained, "What we had in mind there was that in theevent there should be a labor dispute in some plant some-where and some other union, someone had a picket linearound that place, that you couldn't force your peoplethrough that picket line at the risk of fights and trouble."After both sides cited some examples of possible problemsituations, the union representative further stated. "All thisdoes is just clarify this situation so that it makes it clear andunderstandable and so that each steward and each individ-ual superintendent won't have to get together each time andhand down their own decision." The Union further assertedthat the employee would have the responsibility of makingevery effort to secure the picket captain's permission to gothrough the line and predicted that all but the most radicalpicket captain would cooperate. and in the case of the ex-ceptions, the employee would probably be in physical dan-ger if he persisted in crossing the picket line.The company representatives argued that the proposedprovision incorrectly implied that it had been the Compa-ny's practice to force employees to cross picket lines. TheUnion agreed that this had not been the practice, but statedthat the proposed provision was just for clarification. thatthe Union was concerned that some superintendent at sometime would force an employee to cross the picket line. con-trary to Respondent's usual practice.The Union suggested adding a phrase. "until they havecontacted their union." The company representative in-quired if the Union's concern was fear of violence. TheUnion took the position that it could also involve a matterof principle. Respondent's position was that an emploseehad no right to such principles when they conflicted with apublic utility's obligation to the customer, that the em-ployee was being paid to render as much service and assist-ance as possible to the customers. Following some philo-sophical discussion as to principles and the crossing ofpicket lines. it was agreed that the5would proceed to thenext proposal, and there is no indication on the record thlatthis proposal was ever discussed again. I he newv contractwas identical to the previous one in this regard.D)uring negotiations leading to the 1948 areniccnit, theUnion proposed eliminalting ll relerence to the NtiorlalL.abor Relations Aet in article i. paragraph B. and coinm-pletely eliminating article 11. paragraph B. T'hese two para-graphs were modified in the 1948 agrelenmet and has e beencontained in each subsequent agreement. including the onein effect at times material herein. s ; llo s:ARII( I IRI:( (0(N' I ()\B. The (Companl agrees to recognize tIhe righlls oemployees itas set forth in Section 7 oft he NationalILabor Relations Act to "seif-organization. to tornm.join or assist labor rganizations, to bargain collec-tivel' through representatives of( tlleir o, n chloosil nland to engage in concerted activities t'or the purposes,of collective bargailing or other mutual aid r prote--tion." The Company or the tInion will not interterew ith. restrain or coerce the emplo ees in the exercise ottheir rights as set forth in the National lahbor RelationsAct or an) amendilents thereto.AR ( I I 11( O)NIIN IIY f 5 RI RN : 10 It P 1I (A. It is agreed that there shall be no strike. slo -down, or lockout until all methods pIlr Lided tlr thesettlement of disputes in this agreemient hac beenfull, utilized. and further, that the parties shall hateexhausted the remedies provided under the Iabor-Management Relations Act.Following a strike in 1953. Respondenlt and the I mionentered into a strike-settlement agreement which provided.intler illitl:PRI AMl l IThe Compan5 is a public service agenct chargedunder the laws of' the nited States of' Amierica. of theState of Nevada and of' the State of Calitfrnia t ilh theduty of' maintaining electric service under public rcgu-lations of its actis ities and of its rates. ilhe ('ompaln\ isengaged in a public service requiring continuous op-eration, and the recognition of such obligation of' coln-tinuous service during the term of' this Agreemelitl isimposed upon both the ('ompan and the Ulnion. I heobligation and the duty of the Comnpan_ and its work-ing forces to maintain conltiluous electric sers ice. iso-far as possible within human limitations. is a hasic coi-dition of' the (Coopaln's franchises and rights uttierInherent in the relationship establishled het, cell tile('onlpany anld its eplo}ees is tile obligation om thepart of the C('olpanl to deal justl and t'irl \with 1i,employees: and on the part of the L5mploees. to coti -erale with their fellow emplo Mecs anid with the ('oni375 I)E('ISIONS OF NATIONAL. LABOR RELATIONS BOARI)pany. in the performance of said public service ohliga-tion, and in the preservation of the good name and thegood will and the property of the Company requisitethereto.By agreement of the parties this language was containedin the 1953 post-strike collective-bargaining agreement andhas continued unchanged in all subsequent agreements, in-cluding the one in effect at times material herein. The 1953strike-settlement agreement also provided:Preamble "nmeans that endeavor in good faith to co-operate and assit in the performance of the duty andobligation of the C(ompany to the public is of the es-sence of the contract of employment with the Com-pany.During the 1970 contract negotiations, the Union pro-posed that "Article I Recognition" be amended to add thefollowing new paragraph:No employee shall be required to cross a picket linethat is sanctioned by the AFL ('10 Central LaborCouncil. Employees who exercise their right not tocross a picket line may be assigned to other work.Respondent took the position that the provision wouldcause Respondent problems with the public utilities com-mission (PUC) in fulfilling Respondent's commitment tocustomers. The union representatives suggested that quiteoften a picket line situation would not cause such problems.The company representative agreed and further stated: "Ithink generally we have stated a position on this that ifthere is no real urgency as far as service to the customers,and where we can we would attempt to avoid the picketline, particularly if there appears to be any skirmish or anyproblems. If we get to a point where the service is requiredby a customer, then we are obligated to provide that ser-vice. But again, if we have problems in this area, generallywe have been able to work them out." Immediately follow-ing this statement. the union representative began discuss-ing another proposal and at a subsequent negotiation ses-sion withdrew, without further discussion, the picket lineproposal.During the 1972 negotiations the Union proposed thatarticle I be modified to include the following paragraph:No employee shall be required to cross a picket linethat is sanctioned by the AFL-CIO Central LaborCouncil.The Union explained that most times Respondent was co-operative in this regard, but expressed concern that fromtime to time there were situations where a supervisor takespleasure in forcing an employee to cross the picket line.Respondent again mentioned the obligation imposed on itby PUC. The union representative agreed that there wereoccasions where Respondent would be required to provideimmediate service, but suggested that this was not the usualsituation, and the Union was concerned about those fewinstances when employees were forced to cross the picketline when there was no real emergency or immediacy in-volved.In response. the company representative expressed sur-prise that the Union had submitted this proposal, since theyhad generally been able to work out these situations with-out problems. He further stated that he would hate to seesuch a provision in the contract, because then it would besubject to the interpretation of every union member, unionsteward. and supervisor as to a particular situation. He sug-gested that such a provision would cause more problems.The company representative also stated that he had re-viewed the collective-hargaining agreement of other utilitycompanies, and only a few contained such provisions. Mostof the contracts were silent on the subject: however, thepractice was about the same in the industry regardless ofwhether the contract contained such a provision, the sameas that of Respondent to avoid crossing a picket line ifservice can be deferred and, even when immediate service isnecessary, to weigh carefully the possibility of physicalharm to the employee.The union representative agreed that most times theywere able to work something out, but suggested that theywould be able to do so even more often if there was some-thing in the contract indicating attitude and position. Also,the Union took the position that if the contract spelled outthat employees will not cross the picket line except when itis absolutely necessary, then when Respondent consideredthe question of necessity, it would afford the question morecareful thought. The discussion thereafter proceeded to an-other proposal, and there is not indication of any furtherdiscussion of the proposal. The Union has submitted nofurther proposals as to picket lines.The contract in effect at times material herein also pro-vides, inter lia.Article IV(;RIVAAN('E PRO(f'EDRIiA. In the event any grievance arises concerning aclaim by an employee or a group of employees or theUnion that any of the terms of this Agreement havebeen violated, or any other grievance relating to ratesof pay, wages, hours of employment, or other condi-tions of employment, such matters shall be adjustedaccording to the following [grievance] procedure:* * * .*Article VARBITRATIONA. It is agreed that only grievances involving theinterpretation or application of this Agreement may besubmitted to arbitration....G. If the contention is made that the grievance isnot a proper one for arbitration as defined in Section Aof this Article V. said question of jurisdiction shall bedetermined by the IArbitration) Board..* * *376 SOt)[HtF.RN ('AI.IFORNIA EDISON CO.Article VIMANA(i!MIN I PR R0(iAl S\:SA. The Company has and will retain the right andpower to manage the plant and direct the workingforces. including the right to hire, to suspend. or dis-charge for just cause. to promote. demote, and transferits employees, subject to the provisions of this Agree-ment. Any claim that the Company has exercised suchright and power contrary to the provisions of thisAgreement may be taken up as a grievance* * * .*Article VIIIWAIVERSThe waiver of any breach or condition of this Agree-ment by either party does not constitute a precedentfor any further waiver of such breach or conditon.Over the years, the Union has filed I grievances regard-ing Respondent forcing employees to cross picket lines oflabor organizations other than the Union 2 were filed in1969, 7 were filed in 1971, and 2 were filed in 1978. Atvarious times the Union has relied on the preamble, article1, and/or article VI. Respondent has rejected all such griev-ances on each occasion prior to 1978, and it has explainedits rejection in terms of the existence of circumstances thatmade it impossible or undersirable to defer service. Prior to1978, when Respondent has relied on a specific provision ofthe contract, it has been article VI. It has relied on the no-strike clause only as to the two grievances filed in May andJune 1978.During the past 20 years, on occasion. Respondent hasrequired employees represented by the Union to crosspicket lines at customers locations under threat of dis-charge. On other occasions Respondent has not requiredemployees represented by the Union to cross such picketlines, but has made accommodations for the employees, in-cluding scheduling the work to be performed at times whenpicketing had ceased. deferring the work until the end ofthe strike, discussing the matter with a representative of thepicketing labor organization to arrange for employees toenter, or assigning the work to employees who were willingto cross the picket line. Respondent does not require em-ployees represented by the Union to cross a picket line at acustomer location when it has reasonable cause to believethat crossing the picket line would place those employees indanger of physical harm.C. The ULWUA StrikePrior to April 19, 1978.' there apparently were some indi-cations that unresolved issues in contract negotiations be-tween Respondent UWUA might result in a strike, forUnion Business Manager Mike Kelly requested legal advice' All dates hereinafter will be in 19/8 unless ,otherwise ndicatedas to the rights of Respondent's employees represented hbthe Union to honor a lawful. primary picket line at Respon-dent's premises.By letter dated April 19 the Union as advised by itsattorney that employees have the right under the NationalLabor Relations Act to refuse to cross the picket line ofanother union and that such right has been reaffirmed inarticle I. paragraph B. of the collective-bargaining agree-ment, in which Respondent agreed to recognize the employ-ees' rights set forth in Section 7 of the Act and not to inter-fere with, restrain. or coerce employees in the exercise ofsuch rights.On April 28 C. Robert Simpson. Jr.. Respondent's man-ager of industrial relations, sent a letter to Kelly. which wasposted at various work locations to which union-represent-ed employees are assigned. The body of the letter reads:A letter sent to you by Julius Reich of April 19. 1978has been brought to my attention. That letter specifi-cally advises you that IBEW employees are free to re-fuse to cross a picket line established by the t!WtIAand that said refusal would be lawful concerted ac-tivity. If further implies that no measure could betaken by the Company in the face of such refusals.In our opinion, we strongly disagree with such ad-vice. Pursuant to the National abor Relations Act.any employee of Southern California Edison Com-pany, whether represented by the UWlA or theIBEW. or whether represented at all, ma\ he perma-nently replaced if he or she refuses to cross a picketline. The fact that a picket line may be lawfully estab-lished by the LJWUA is of no significance.Furthermore, such action bh an IBEW employeewould be in direct violation of the collective bargain-ing agreement. Your attention is directed at Article 2of the C(ontract. That Article states that during theterm of the Contract, there shall be "no strike" or"slowdown." A refusal to cross a picket line not onlywould directly violate that clause of the Contract, butcould lead to disciplinary action in addition to tempo-rary or permanent replacement.On May 3. the Union distributed the following memo topersons holding the positions indicated thereon:to: All Stewards, Officers and Business Managers. I.o-cal 47, IBEWSPti('A. No()TI(Some members of the Utility Workers Union of Amer-ica have started a WILDCA TSTRIKE at the MohaveGenerating Station on Southern California Edisonproperty.It Ia1s Not Beein i,4lhori:ed By I.ocal 246, UHLA I.We do not know what course the wildcat strike willtake. However. I have been informed by Local 246UIWUA officials that it is N'OT that Local's intentionto picket any IBEW local 47 jurisdiction work head-quarters. So. therefore, we can be sure that i picketsshow utp at any IBEW work headquarters 711EY ARE377 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDNOT AUTHORIZED OR SANCTIONED PICK-ETS, and Local 246 UWUA DOES NOT EXPECT7any IBEW member of respect the picket line.If there are any further developments we will passthe information on to you for communication with theLocal 47 members.On May 4 Respondent provided its supervisors the fo)l-lowing information on "supervisors cards":QULSI IONS RE:EMPI.OYEES' RESPONSIBILIIIES IN iHI EVEN I OF A WI:APICKEI' I.INEThe Company wants you to work and expects you towork.The Company believes the contract obliges you towork and that it would be a violation of the no-strikeclause of your collective bargaining agreement for youto refuse to cross a picket line at any facility where youhave been assigned to work permanently or for anyother period of time. Refusal to cross could lead todisciplinary action and could also lead to your perma-nent replacement, since the Company would have theright to hire permanent replacements.If the employee asks the additional question of whatin fact will the Company do, you should respond asfollows:"That will be decided at the time the problem arisesand the Company will take the action that is appro-priate under the circumstances."UNION FINE FOR CROSSING PI(KET LINEI suggest that if you have questions concerning unionfines that you contact the National Labor RelationsBoard at (213) 688-5200. They should be able to an-swer your questions.This information was read by various supervisors duringthe first 2 weeks of the UWUA strike to employees repre-sented by the Union who indicated an intention to respectthe UWUA picket line.By newsletter dated May I , signed by Kelly and postedat various of Respondent's facilities, the Union notified em-ployee members of the impending UWUA strike. The bodyof the notice reads:Local 246, U.W.U.A., representing the Edison SteamPlants, went on strike on May 10. 1978 ....I refer the membership to the last three communica-tions from this office on the matter of the rights ofindividuals in regard to picket lines. One letter fromour attorney was duplicated and sent to all Local 47Officers, Representatives and Stewards. A second letterfrom the attorney was duplicated for the entire mem-bership. A third letter from me informed the member-ship that it is not the intention of Local 246, U.W.U.A.to picket any I.B.E.W. work locations so, thereftbre.any pickets who show up at an I.B.E.W. work locationare not authorized by that Local Union. Our member-ship is not expected to recognize any unauthorizedpicket line.There are some very touchy areas which may ariseat those U.W.U.A. locations where there are I.B.E.W.facilities such as automotive garages at the same loca-tions as U.W.U.A. plants.Our Local could not direct its membership either tocross a picket line or not cross a picket line; it would beillegal to do so! I can, however, assure the membershipthat the decision of the individual member will be sup-ported by this Local Union.The Company has stated that it is the Edison ('om-pany's position that if any employee refuses to cross apicket line, he will be considered a striker by the Com-pany and off the payroll for as long as he or she refusesto cross the picket line.We are constantly in touch with our law firm to pur-sue legal action in any case wherein the Edison Com-pany violates any individual's rights under the law.According to Respondent, it did not require employeesrepresented by the Union to perform work during theUWUA strike that would otherwise have been performedby UWUA-represented employees. According to the Gen-eral Counsel and the Union. Respondent did require em-ployees represented by the Union to perform work duringthe UWUA strike that would otherwise have been per-fbrmed by UWUA-represented employees. There is no evi-dence in the record to resolve these contentions. One em-ployee filed a grievance on June 2 alleging that he wasforced to cross the picket line under threat of disciplinaryaction relying on article 1, section B. It was denied at step 2for the following reasons:ARII('I.E II OF Ill A(iREEMENI' BEIWEEN IH PARTIESPROHIBIIS SIRIKE AC(tION WHII(H IN(I.UDES TIHE oB-SERVAN('E CF PIC(KEI I.INES. (ONSEQUENTLY, I)IS(CIPI.IN-ARY ACIION (OUtiD BE APPR()PRIAIE FOR AII.URE 10(ROSS A PI('KEI I.INE.TO I)DAIE IHE COMPANY HAS NOl IAKEN DIS(IPLINARYACrlON AAINSI ANY IBEW REPRiSENlIED EMPIOYEEWHo() AS RSPE('CI) UWVUA PICKEl LINES B HASIRAI EI) IEM AS A SIRIKER.D. The Blum SuspensionGary R. Blum has been employed by Respondent since1969. He is currently employed as a polyphase testman,shop and test division, in the unit represented by the Union.He is assigned to the Ontario service center in Ontario,California. His duties include testing and servicing of Re-spondent's wiring and meter installation in the field and oncustomer premises.On Thursday. May 4, Blum's duties included servicing amalfunctioning polyphase meter and changing a magnetictape recorder cartridge at the premises of Freightliner Cor-poration in Chino. California. This tape cartridge, whichwas last changed on April 4, will operate for 33 days beforeit runs out of tape. Neither the tape nor the data it recordsassist Freightliner in the performance of its operations.Tape recorder cartridges are used to record metering dataused by Respondent to measure (a) power load in connec-tion with of time-of-day usage study ordered by PUC' and378 SOLUHIIERN CAL.IFORNIA EDISON CO.(b) other experimental research data, including solar heatdissipation at solar radiation installations and wind velocityat automated weather stations. The tape-recorded data aresolely for the experimental use of, and benefit to, Respon-dent.At the beginning of his shift on May 4. Blum telephonedhis supervisor. A. A. Evenson., and stated that a strike wasin progress at Freightliner, and he did not wish to cross thepicket line. Blum further stated that employee Cliff Tannerwas willing to cross the picket line to change the tape car-tridge. Evenson arranged to meet Blum later that morningat another of Blum's assigned work locations.When they met, Blum again stated that he did not wantto cross the Freightliner picket line. Evenson instructedBlum to complete his assignment at the location where theymet and then meet him at Respondent's Ontario servicecenter. Evenson then went to the Freightliner premises andobserved that there was picketing by District Lodge NO.120 of the International Association of Machinists andAerospace Workers, herein called IAM District Lodge No.120. He also arranged with Freightliner personnel that ifBlum blew the horn of his vehicle at one of the gates wherethere was picketing, he would be allowed access to thepremises.Later that morning Evenson informed Blum of the ar-rangements he had made and also stated that other employ-ees of Respondent had crossed the picket line without inci-dent' and offered to accompany Blum to the Freightlinerpremises. Blum stated that he had never before crossed aunion picket line and did not want to do so then. Evensonsaid he had no work for Blum, and Blum could go home.Blum requested and received permission to telephone theunion representative. While the union representative wasstill on the telephone with Blum, Blum told Evenson thatthe union representative was trying to reach Respondent'sheadquarters and asked if Evenson would delay his decisionuntil the matter had been discussed with headquarters.Evenson replied that he needed Blum's decision immedi-ately so as to arrange for a replacement, if necessary. Blumsaid he did not want to cross the Freightliner picket line.Evenson said there was no work or Blum, and he couldleave work for the day. Blum left the service center at ap-proximately II a.m. and was shown as "absent withoutpay" from I to 4:30 p.m. on May 4 and all day on May 5.At approximately 11:45 a.m. Evenson instructed Tanner,the only other district polyphase testman in the Ontariodistrict,5to change the tape cartridge on Freightliner prem-ises, explaining that Blum refused to cross the picket line.Evenson accompanied Tanner to the Freightliner premises,and both crossed the picket line without incident.,'Evenson is an admitted supervisor.Tanner is a polyphase testman.'The Freightliner strike began on March 16 and terminated on July 10.Van Leffer, a single-phase testman, who usually changed the cartridge,was out ill. Normally only single-phase and polyphase testmen perform thisfunction. Occasionally, if on the premises performing calibrations, analyses.repairs, etc., at a location due for a tape change, a laboratory technician maybe assigned to change the tape.If a tape cartridge is permitted to run out. the subsequent loss of meter-ing data disrupts data acquisition and accounting procedures and results in apotential loss of revenue to Respondent. Data necessary for important loadsurvey experiments is also lost.On May 5 Blum sent the following telegram to Vince(Craham, field test supervisor:I AS AX All AB I YS I IRI)AY, ANI) I (()NIINt lil 0) I-AVAI Alii I it) PI RF(RM Al I )tl IlS W'li( 11 )() NO R-Ql'IRI ( RO()SSN( A PIt(KII lINI. I U' I PliRI()RM ) IIIFSAl I ()( All(N 'Wtll RI PI( KI I .lNt EXISIS it )() N()lIIAVI ( ('ROSS lIlAI I INI. PI.ASt A)VISE M rIItIN ISlIIOUI.) RLP()RI F()R V()RK.O)n Monday, May 8, Blum reported to work. At II a.nm.Blum and Union Steward P. [). McKay met with Evenson.Graham, and Test Superintendent A. J. Crowly to discussBlum's May 4 refusal to cross the Freightliner picket line.Evenson related what had occurred on May 4 and statedthat he received the telegram in which Blum stated the con-ditions under which he would work. Evenson further statedthat under the collective-bargaining agreement, Blum is ex-pected to perform all work assigned to him. Evenson alsospecifically mentioned the no-strike clause of the contract.Blum was then informed that he was being suspended for 5working days, from May 8 through May 12. and that heshould report to his supervisor's office at the Rialto servicecenter on Monday, May 15. at which time he would receivea letter confirming the discussion during the meeting.Respondent's records show Blum as suspended for justcause from May 8 through May 12. Respondent's corporatepolicy statement regarding disciplinary action provides that"[suspension may be utilized when an employee is unwill-ing to perform his/her regular duties ....When Blum reported to work on May 15, Evenson gavehim a letter addressed to Blum and signed by Evenson, thebody of which reads:This letter will confirm the meeting held with you onMay 8. 1978, in the presence of Mr. A J. Crowley, TestSuperintendent. Mr. V. S. (iraham, Field Test Supervi-sor. Mr. P. D. McKay, Union Steward, and myself todiscuss your suspension from work without pay for theweek of May 8, 1978. for your refusal to carry out aroutine testman's assignment on May 4, 1978.The assignment consisted of correcting a malfunc-tioning polyphase meter identified on CSDI08 No.55605, which you had in your possession since ap-proximately April 14, 1978, and to exchange a mag-netic tape recorder cartridge that was due for replace-ment on May 4, 1978. Both jobs were at the customer'spremises. Freightliner Corporation, 13799 Monte VistaAvenue, Chino, California.You stated that the reason you refused to carry outthese normal duties at the customer's premises wasthat the customer's union employees were on strikeand you would not cross a picket line.I informed you that I contacted the FreightlinerCorp. and that they informed me that there was noIf a field tester refuses to perform a work assignment and if the work is notreassigned, important tape-changing and meter-testing schedules may not bemet. with a resultant potential reduction or delay of revenue. To meet workschedules, coworkers may he required to work overtime.Over 1.000 employees represented by the Union in the various depart-ments might reasonably be expected to perform duties on both a regularbasis and an emergency basis at locations where LJWUA employees could bepicketing.379 DF(ISIONS OF NATlIONAI. LABOR RELATIONS BOARDproblem in gaining access to the property. I advisedyou that Edison Customer Servicemen as well as Shopand Test Testman have entered the customer's prem-ises to carry out previous similar duties relating to me-tering on several occasions without incident while thestrike was in progress since March 16. 1978. 1 offeredto accompany you to the site to enable you to carry outyour assignment, but you remained adamant and re-fused to do this work. As a result of your refusal. it wasnecessary to locate and reschedule another field test-man to do your work. Your replacement and I enteredthe Freightliner Corp. premises the same day withoutincident and the testman accomplished both jobswithin a short time.I have received the telegram you seni to Vince (;ra-ham, purporting to establish the conditions underwhich you will work. In response I must advise youthat you will be expected to perform all work as as-signed in accordance with the provisions of the appli-cable collective-bargaining agreement. In this connec-tion, we call your attention to Article 2- the No Strikeprovison-of the Agreement.On May 12 Blum filed a grievance alleging: "The em-ployer violated Article I, paragraph B of the agreement byinterfering with my rights to honor a lawful picket line."The remedy sought was for Respondent to "pay all lostwages and remove letter of May 15, 1978 from my file." Atthe first step the supervisor's answer was "Mr. Blum vio-lated Article II of the agreement by refusing to perform hisassigned function." The grievance has been appealed tostep 2.Respondent granted Blum's request to take vacationleave on June I and 2 to avoid crossing a UWUA picketline at the Etiwanda generating station. On August 22 Blumcrossed, without comment or incident, a picket line at aVon's Market facility in Cucamonga, California, to do fol-lowup testing of a new meter installation test performed onAugust 15.E. ConclusionsThe complaint alleges that Respondent violated Section8(a)(1) and (3) by the suspension of Blum and violated Sec-tion 8(a)(1) by threatening employees with disciplinary ac-tion or other reprisals if they individually refused to cross apicket line established by a labor organization other thanthe Union. Specifically as to this latter, Simpson's April 28letter, the May 8 Blum interview, Evenson's May 15 letterto Blum, and the reading of the information on the supervi-sor's card to various employees are alleged as violative ofSection 8(a)(l) of the Act.The threshold issue here is whether the no-strike clause ofthe collective-bargaining agreement prohibits employeesfrom honoring stranger picket lines. General Counsel con-tends that it does not, since the clause is expressly tied tothe grievance and arbitration clauses of the contract, andthe arbitration clause is limited to disputes arising under thecontract.Basically, Respondent contends that collective-bargain-ing history-specifically, the Union's proposals at varioustimes to include a contract provision setting forth the rightof employees to cross stranger picket lines establishes thatthe parties intended that the no-strike clause would prohibitsuch activity. Respondent also contends that this mattershould be deferred to arbitration, since the essential issue isone of contract interpretation.The Charging Party argues that the portion of the recog-nition provision which reaffirms the Section 7 rights of em-ployees encompasses an agreement by Respondent to rec-ognize all Section 7 rights of employees, including the rightto honor the picket lines of' other unions. The ChargingParty further argues that this section is unambiguous. andhence evidence as to bargaining and/or grievance history isinadmissible.I find no merit in these arguments of' the Charging Party.Paragraph B of article I. the recognition clause, is a generalreaffirmation of Respondent's legal obligations under theAct. Under the Act employees have no right to engage instrikes--primary or sympathy -if that right has beenwaived through a prohibition in the collective-bargainingagreement. Hence, the basic question is whether the no-strike clause encompasses sympathy strikes. As to the ad-missibility argument, I do not consider the reason assertedby the Charging Party sufficient grounds to exclude suchevidence. For reasons discussed below, I adhere to myoriginal ruling admitting such evidence.Similarly, I find no merit in Respondent's argument thatthis matter be deferred to the grievance-arbitration proce-dure.' It is well settled that the Board can, and does inter-pret contractual provisions where necessary to the resolu-tion of a question as to whether the Act has been violated.Further, the Board's position is that violations of Section8(a)(3) go to the heart of the Act, and such cases will not bedeferred to arbitration. General American TransportationCorporaiion, 228 NL.RB 808 (1977).Although the statutory right to engage in a sympathystrike may be waived, it is well settled that waiver of astatutory right will not be inferred in the absence of a "clearand unmistakable" showing that waiver occurred. Tide Wa-ter Associated Oil Company, 85 NLRB 1096, 1098 (1949);The Timken Roller Bearing Co. v. N.L.R.B., 325 F.2d 746(6th Cir. 1963): see also Mastro Plastics Corp. v. N.L.R.B.,350 U.S. 270, 283 284 (1956). Waiver may be found in ex-press contractual language or in unequivocal extrinsic evi-dence bearing upon ambiguous contractual language. Inter-national Union cf Operating Engineers, Local Union 18,AFL CIO (Dais-McKee, Inc.), 238 NLRB No. 58 (1978).Similarly, a no-strike clause agreeing to refrain from allwork stoppages will not be interpreted as prohibiting sym-pathy strikes or the honoring of stranger picket lines.Rather, the Board requires that the parties at the very leasthave discussed the question and preferably have expresslyembodied in their agreement their intent to extend a strikeban to sympathy strikes. Where the language of the con-tract warrants resort to consideration of collateral evidenceof contractual intent, such evidence must clearly and un-equivocally establish that the union understood and in-tended said language to waive or limit the statutory right,7 Presently. there is a 3-4 year period from the initial filing of a grievanceinvolving a contractual issue, but not involving a termination, until saidgrievance is taken to an arbitration hearing. if at all.380 SOlt1HtERN ('AI.IFORNIA EDISON C(O.despite the failure to state such in clear and express lan-guage in the contract. Davis-McKe., Inc.. supra, Keller-Crescent Compat,. 217 NLRB 685. 687 692 (1 975).Here. resort to collateral evidence appears unnecessary,for the contractual prohibition of work stoppages is ex-pressly linked to the grievance-arbitration procedures of thecontract. Thus the contract provides. "'t is agreed thatthere shall be no strike ...until all methods provided forthe settlement of disputes in this agreement have been fullyutilized, and further, that the parties shall have exhaustedthe remedies proided under the Labor-Management Rela-tions Act."Although the grievance procedure is broad enough to en-compass almost any dispute likely to arise, the arbitrationclause is much more restrictive. That clause provides, "lt isagreed that only grievances involving the interpretation orapplication of this agreement may be submitted to arbitra-tion." Thus the scope of the no-strike clause would appearto be expressly coextensive with the scope of the arbitrationclause and thus to prohibit only those work stoppageswhich arise out of disputes encompassing matters involvingthe interpretation or application of the collective-bargain-ing agreement. Clearly the UWUA and the Freightlinerdisputes do not meet this requirement. Gar-Hohart WaterCorporation, 210 NLRB 742 (1974).However. it is at least arguable that, under the preamble;article I, paragraph B: and the Management Prerogativesclause., a dispute with regard to disciplining an employeefor refusing to cross a stranger picket line is arbitrable. Fur-thermore, it is unclear to what extent the situation herein isaffected by that portion of the no-strike clause which re-quires exhausting remedies provided under the Act. Thus, itis arguable that ambiguities exist which warrant resort tocollateral evidence. In any event, an examination of collec-tive-bargaining history reinfborces the conclusion that thecontract language does not constitute a waiver of suchright.I have carefully considered the record and the argumentsof the parties as to collective-bargaining history. The merefact that the Union has unsuccessfully proposed contractlanguage which recognizes the statutory right to honorpicket lines of other unions is not evidence of a waiver ofsuch right, Keller-Crescent Company, supra. Here, eventhough the Union during several different contract negotia-tions proposed such a contract provision, this was neverlinked with the no-strike clause. Thus, in 1947 the proposalwas submitted to replace the no-strike clause. In 1948 theUnion also proposed eliminating the no-strike clause.Thereafter, when such a proposal was submitted in 1970and 1972, it was proposed as part of the recognition clause.At no time during any of these negotiations did anyonemention the no-strike provision in connection with the dis-cussion of these proposals. Respondent never suggested thata refusal to cross a picket line was prohibited by the no-strike clause. In fact, what is apparent from the discussionsduring negotiations, and from the stipulation of factsherein, is that for more than 30 years Respondent has main-' The clause states, in part: [Alny claim that the Company has exercisedsuch right to direct the working force, including the right to suspend anddischarge, inter alial and power contrary to the provisions of his agreementmay be taken up as a grievance ....tained a general policy of not requiring employees to cross apicket line whenever it was possible. or at least not undesir-able, to defer service and never requiring an employee tocross a picket line where there was a danger of physicalviolence.Thus the discussions during negotiations and the han-dling of grievances were always in terms of whether, underspecific circumstances, it was impossible to defer service orno other accommodation could be reached. The Union'scontention was that it wanted something in writing to spellout Respondent's pactice so there would be no misunder-standing in the field. Respondent contended that since suchwas its practice, there was no need to expressly include it inthe contract.In these circumstances I cannot conclude that the Unioneven evidenced an intent to waive the right of employees tohonor another union's picket line. As the Board has stated,"Unless it specifically waives it. the [union] has the right tohonor picket lines. It is the Respondent which must obtaincontractual language to limit such right in clear and unmis-takable terms." Garv-Hobart Water C'orporation. supra at746. n. 20: Keller-Crescent Companv. supra at 689.Therefore, for the reasons set forth above. I conclude thatthe collective-bargaining agreement did not prohibit unitemployees from honoring picket lines of other unions. Ac-cordingly. I find that Blum was engaged in concerted pro-tected activity when he refused to cross the Freightlinerpicket line.Respondent argues, however, that even if no waiver isfound, Respondent's conduct in threatening discipline andin suspending Blum for refusing to cross a picket line toperform assigned duties was justified to assure the efficientand continuous operation of its business.The Board has held that although the refusal to cross thepicket line of another union is protected. this right must bebalanced against the business interests of the employer, andit is only when the employer's business interest to replaceemployees clearly outweighs the employee's protected rightthat an invasion of the statutory right isjustified. The termi-nation or suspension of employees is justified where theemployer "acted only to preserve efficient operation of hisbusiness, and terminated or suspended employees only so itcould ininmmediatelv or within a short period thereafter reprlacethem .... Garv-Hobart Water Corporation supra at 746:Redwing Carriers, Inc., and Rockana Carriers, Inc., 137NLRB 1545, 1547 (1962).The burden is upon Respondent to demonstrate a legiti-mate and overriding business reason. This is not a right ofthe employer to discharge, suspend, or discipline, but only aright to run his business. Swain and Morris ConstructionCo., 168 NLRB 1064 (1967). enfd. 431 F.2d 861 (9th Cir.1970). Here. Respondent has not met this burden.Although it is apparent from the record that, in the nor-mal course of its business, occasions do arise where Respon-dent would be justified in suspending or discharging an em-ployee for refusal to cross a picket line, it is equallyapparent that on many, perhaps most, occasions such ac-tion is not necessary to the efficient operation of its busi-ness. In these circumstances, I find that the general threatsof disciplinary action in Simpson's April 28 letter and thestatements read to employees by supervisors were threats to381 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscipline employees fr engaging in the protected activityof refusing to cross a picket line.In making these threats Respondent at no time attemptedto qualify its asserted right to discipline in terms of preserv-ing the efficient operation of its business. Rather, it reliedsolely, but erroneously, on its asserted contract right. Ac-cordingly, I find that Respondent thereby violated Section8(a)(l) of the Act.As to the Blum suspension and the refusal to schedulehim for work, Respondent has probably met its burden asto sending Blum home on May 4. However, there is noevidence in the record, aside from the general obligation ofa public utility to service its customers, that at any timethereafter the efficient operation of Respondent's businessrequired the suspension and immediate replacement ofBlum. Accordingly, I find that the failure to schedule Blumfor work on May 5 and his suspension from May 8 throughMay 12 was violative of Section 8(a)(1) and (3) of the Act.Keller-Crescent Company, supra.CON(C.LUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6). and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By threatening employees with disciplinary action orother reprisals if they individually refused to cross thepicket line of a union other than their collective-bargainingrepresentative, Respondent has engaged in unfair laborpractices in violation of Section 8(a)( 1) of the Act.4. By refusing to schedule Gary R. Blum for work onMay 5, 1978, and suspending him from May 8, 1978,through May 12, 1978, because he refused to cross a picketline established by IAM District Lodge No. 120 to performassigned work at the premises of one of Respondent's cus-tomers, Respondent has engaged in unfair labor practices inviolation of Section 8(a)(l) and (3) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent refused to schedule Blumfor work and suspended him in violation of Section 8(a)(l)and (3) of the Act, it is recommended that Respondent ex-punge from its records any reference to such suspension orthe refusal to schedule him for work because he refused tocross a picket line established at the premises of Freight-liner Corporation by IAM District Lodge No. 120 andmake him whole for any loss of pay or other employmentbenefits he may have suffered as a result of said suspen-sions. Backpay shall be computed in the manner prescribedin F. W. Woolworth Company, 90 NLRB 289 (1950), withinterest added thereon.The General Counsel seeks a remedial interest rate of 9percent per annum on the moneys for which Respondent isliable fr the violations involved herein, arguing that recentfinanical events warrant a reconsideration of Florida SteelCorporation, 231 NLRB 651 (1977). In that case the Boardoverruled its longstanding policy of a 6 percent remedialinterest rate9and linked its remedial interest rate to the ratecharged or paid by the Internal Revenue Service on theunderpayment or overpayment of Federal taxes. The trustof the General Counsel's argument is that in accordancewith this formula, the Board's current interest rate is 6 per-cent, a figure lower than the prime interest rate and sub-stantially lower than that which must be paid by the typicalemployee who suffers monetary loss as a result oft' unfairlabor practices. Thus, it is argued that current Board Ordersdo not operate to make employees whole and that a reme-dial interest rate of 9 percent will more realistically com-pensate the victims of unfair labor practices, will assist inthe attainment of settlement agreements, and will help toprevent unfair labor practices.I find this argument persuasive, and, accordingly, I rec-ommend that the backpay and other monetary remediesprovided for herein shall include interest at the rate of 9percent per annum.Upon the basis of the foregoing findings of fact and con-clusions of law, and the entire record"' in this proceeding,and pursuant to Section 10(c) of the National Labor Rela-tions Act, as amended. I hereby recommend the following:ORDER"Respondent, Southern California Edison Company, On-tario, California, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Suspending or otherwise discriminating against em-ployees because they engage in their statutory right to re-fuse to cross picket lines established by labor organizationsother than their collective-bargaining representative.(b) Threatening employees with disciplinary action orother reprisals if they engage in their statutory right to re-fuse to cross picket lines established by labor organizationsother than their collective-bargaining representative.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rightsguaranteed them in the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Expunge from its records any reference to the refusalto schedule Gary R. Blum for work on May 5, 1978, andany reference to his suspension for his refusal to cross thepicket line at Freightliner Corporation.9 See, generally, Isis Plumbing & Hearing Co., 138 NLRB 716 (1962).' After the close of the hearing herein, the parties made a joint motion toreopen the record for the limited purpose of receiving an additional stipula-tion of fact. That motion is hereby granted, and the additional stipulation offact is received into evidence as Jt. Exh. 2." In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.382 SOUTHERN CALIFORNIA EDISON CO.(b) Make Gary R. Blum whole for any loss of pay hemay have suffered by reason of its discrimination againsthim, in the manner set forth in the section herein entitled"The Remedy."(c) Post at its various facilities to which employees in thebargaining unit represented by the Union are assigned cop-ies of the attached notice marked "Appendix."' Copies of"1 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Orier of the Na-tional Labor Relations Board."said notice, on forms provided by the Regional Director forRegion 21, after being duly signed by its authorized repre-sentative, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reson-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 21. in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.383